The appellant suggests that we erred in awarding the appellee any recovery at all; that we should have held that no portion of its promise to reimburse the appellee for the expense incurred by him under his contract to clear and grub a part of the highway is enforceable. The reason given therefor is that as a part of this expense for which reimbursement was promised was illegally incurred, the entire promise was thereby void. In support of this, the appellant cites cases holding that where a part of the consideration for a promise is illegal, the promise is void.
The illegality here is not in the consideration for the appellant's promise, but appears in the promise itself. The consideration for the appellant's promise to reimburse the appellee for the expense incurred by him under his contract to clear and grub the highway, was the surrender of that contract and the turning over of the completion of the clearing and grubbing to the appellant — a perfectly legal and valid consideration. What we held was that this promise was invalid in so far as it covered the highway expenditures made by the appellee — that a part of what the appellant's promise to do was illegal in that it violated a public policy. "Where (as here) an agreement founded on a legal consideration contains several promises, or a promise to do several things, and a part only of the things to be done are illegal, the promises which can be separated, or the promise, so far as it can be separated, from the illegality, may be valid." 13 C.J. 512; 6 Williston on Contracts (Rev. Ed.) sec. 1779; 1 Elliott on Contracts, sec. 249; 12 Am. Jur., Contracts, sec. 220. While this promise was to pay all the expenses incurred by the appellee under his contract to clear and grub the highway, that expense was made of many separate and distinct items, among which were the payments made separately to individual laborers *Page 235 
for labor performed by them. The items of this expense being separable, the appellee could have recovered for his legal expenditures without proving those that were illegal or claiming payment therefor. The appellant's promise, therefore, is a divisible one, the illegal portions thereof being separable from the legal. Cf. Jones v. Brantley, 121 Miss. 721, 83 So. 802, 8 A.L.R. 1353.
If the illegal portions of this promise showed gross moral turpitude, a different question might be presented. Williston, op. cit., section 1779. But such is not the case here. In Dixie Rubber Co. v. Catoe, 145 Miss. 342, 110 So. 670, and other cases cited by the appellant, the illegality was in the consideration for the promise, but here the consideration for the appellant's promise was legal.
Overruled.